SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1190
CAF 14-02243
PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF EMILY W., EVAN W. AND
KAYLEE W.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,         MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

MICHAEL S., RESPONDENT,
AND REBECCA S., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

LAUREN CREIGHTON, BUFFALO, FOR PETITIONER-RESPONDENT.

AYOKA A. TUCKER, ATTORNEY FOR THE CHILDREN, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, J.), entered November 17, 2014. The order denied the motion
of respondent Rebecca S. for an order requiring petitioner to return
the subject children to her.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from four orders
concerning the five subject children entered in proceedings pursuant
to Family Court Act article 10-A. In appeal No. 1, the mother appeals
from an order, entered after an evidentiary hearing, in which Family
Court denied without prejudice her motion seeking the return to her
custody of three of the children, i.e., Emily W., Evan W., and Kaylee
W. In appeal No. 2, the mother appeals, as limited by her brief, from
so much of an order, entered after a hearing, in which the court
extended placement of Kaylee W. with her biological father, a
nonparty. In appeal Nos. 3 and 4, the mother appeals, as limited by
her brief, from so much of each order, entered after a hearing, in
which the court extended the placement of Ava W. and Michael S., Jr.
We affirm the order in each appeal.

     As an initial matter, we agree with the mother that her appeals
are not moot. In denying the mother’s motion to terminate placement
or in extending placement, the court made a new finding in each appeal
that the mother had failed to remedy the issues that had led to the
initial finding of neglect, and we conclude that the new finding in
each appeal may have enduring consequences for the parties (see Matter
                                 -2-                          1190
                                                         CAF 14-02243

of Donegan v Torres, 126 AD3d 1357, 1358, lv denied 26 NY3d 905).
Thus, the mother’s appeals from the orders in appeal Nos. 1 through 4
are not moot.

     Contrary to petitioner’s contentions in appeal No. 2 with respect
to Kaylee W., there is no indication in the record that the mother
consented to the subsequent Family Court Act article 6 custody order.
Contrary to the contention of the Attorneys for the Children in appeal
Nos. 2 through 4, whether the order of fact-finding and disposition
has expired is immaterial inasmuch as the permanency hearing orders on
appeal have superseded that order (see Matter of Jacelyn TT. [Tonia
TT.–Carlton TT.], 80 AD3d 1119, 1120; Matter of Destiny HH., 63 AD3d
1230, 1231, lv denied 13 NY3d 706).

     Turning to the merits, with respect to appeal No. 1, a motion to
terminate a placement “must be denied if, following a hearing, it is
determined that continued placement serves the purposes of Family
[Court] Act article 10 - namely, ‘to help protect children from injury
or mistreatment and to help safeguard their physical, mental, and
emotional well-being’ ” (Matter of Owen AA., 64 AD3d 953, 954, quoting
§ 1011; see § 1065 [a]). We conclude that the mother failed to carry
her burden of proving that it would be in her children’s best
interests to return them to her custody. The mother has maintained
regular contact with the respondent father of Michael S., Jr.
(hereafter, father), and it appears from the record that such contact
has only reinforced and continued the tumultuous relationship that
gave rise to the domestic violence underlying the neglect proceeding.
Furthermore, the mother has prolonged the relationship with the father
even though one of her children now seeks counseling owing to the
emotional trauma it caused, and in spite of the father’s failure to
complete any of the items on his plan for services. “[A]lthough [the
mother has] completed certain counseling and parenting services, the
record establishes that no progress has been made to overcome the
specific problems which led to the removal of the child[ren]” (Matter
of Carson W. [Jamie G.], 128 AD3d 1501, 1501, lv dismissed 26 NY3d 976
[internal quotation marks omitted]; see also Owen AA., 64 AD3d at 954-
955). Thus, “we find no basis to disturb [the court]’s conclusion
that the child[ren]’s best interests warrant [their] continued
placement” (Matter of Kasja YY. [Karin B.], 69 AD3d 1258, 1259, lv
denied 14 NY3d 711). We have considered the mother’s remaining
contentions in appeal No. 1 and conclude that they are without merit.

     Similarly, with respect to appeal Nos. 2 through 4, we reject the
mother’s contention that the court abused its discretion in extending
placement for Kaylee W., Ava W., and Michael S., Jr. “In order to
establish the need for continued placement, the agency must establish
both that such continued placement is in the child’s best interests
and that the parents are presently unable to care for the child”
(Matter of Vanessa Z., 307 AD2d 755, 755). Here, petitioner
established at the hearing that the mother’s regular interactions with
the father indicate that her completion of domestic violence training
was a formality that did not result in any meaningful change to her
lifestyle (see Matter of Catherine MM. v Ulster County Dept. of Social
Servs., 293 AD2d 778, 779). Indeed, the mother admitted to having
                                 -3-                          1190
                                                         CAF 14-02243

consented to the modification of an order of protection in her favor
and against the father so that they could “be together” (cf. Matter of
Sunshine A.Y., 88 AD2d 662, 662). “The fact that [the mother]
presented conflicting evidence to the court does not require a
different result” (Matter of Kerensa D. [appeal No. 2], 278 AD2d 878,
879, lv denied 96 NY2d 707). We accord great weight and deference to
the court’s determinations, “including its drawing of inferences and
assessment of credibility,” and we will not disturb those
determinations where, as here, they are supported by the record
(Matter of Shaylee R., 13 AD3d 1106, 1106).




Entered:   May 5, 2017                         Frances E. Cafarell
                                               Clerk of the Court